Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-14, 16-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bing et al. (CN104975466A).
Regarding claims 1, 18, 21-23, Bing et al. teaches a laundry treating apparatus (see abstract), comprising: a main body having a front panel with a laundry inlet port (see figure 1), and a recess 21 recessed into the front panel to surround the laundry inlet port; and a door 1 rotatably coupled to the front panel to open and close the laundry inlet port, wherein the door 1 comprises: an outer frame (see frame between 14 and 11) provided with a front glass (see flat front portion of door 1) on a front surface thereof, and having an outer circumferential portion that surrounds an outer surface of the front glass, the outer frame protruding outward from the recess 21 and having an outer circumferential portion with a larger diameter than a diameter of the recess 21 (see figure 8); a door window 15 corresponding to the laundry inlet port and 
Regarding claims 2-6, Bing et al. teaches the limitations of claim 1. Bing et al. also teaches in figures 5-6 and 8 that the inner frame 11, 12 has a ring shape, and wherein the contact portion (see inwards protrusion on upper right portion of inner frame 11, 12) is located at an upper portion of the inner frame 11, 12 based on a horizontal line horizontally passing through a center of the inner frame 11, 12 in a radial direction (reads on claim 2); wherein the contact portion is formed in a shape curved from the outer side of the inner frame 11, 12 to the inner side of the inner frame 11, 12 in a direction toward the recess 21 (reads on claim 3); a cross section of the contact portion has an arcuate shape (reads on claim 4) and extends in a circumferential direction (reads on claim 5) and also has a greater curvature than a lower 
Regarding claims 7-12, Bing et al. teaches the limitations of claim 1. Bing et al. also teaches in figures 1, 5-9 that a top end of the outer side of the inner frame 11, 12 is located higher than a contact point of the contact portion 13 with the recessed portion of the recess 21 when the door is closed (reads on claim 7); the outer side of the inner frame 11, 12 has a diameter greater than a diameter of the recess 21, and wherein the inner side of the inner frame 11, 12 has a diameter smaller than the diameter of the recess 21 (reads on claim 8); the outer side of the inner frame 11, 12 is spaced forward apart from a contact point of the contact portion 13 with the recessed portion of the recess 21 when the door 1 is closed (reads on claim 9); a handle (see inwards protrusion on upper portion of inner frame 11, 12) is provided at an upper portion of the outer side of the inner frame 11, 12 (reads on claim 10) and recessed into the inner frame 11, 12 toward the front glass (reads on claim 11) and spaced apart from a top end of the contact portion 13 in a circumferential direction of the inner frame 11, 12 (reads on claim 12).
Regarding claims 13 and 14, Bing et al. teaches the limitations of claim 1. Bing et al. also teaches in figures 1 and 8 that the front and rear surfaces of the front glass may have a circular plate shape (reads on claim 13); wherein the outer frame comprises a mounting guide that protrudes from the outer circumferential portion to surround the outer surface of the front glass (reads on claim 14).
Regarding claim 16
Regarding claim 17, Bing et al. teaches the limitations of claim 1. Bing et al. also teaches in figures 8-9 and page 5 of the translation that a portion at which a recessed portion of the recess 21 starts to be recessed is curved and may be in contact with the contact portion 13.
Regarding claim 19, Bing et al. teaches the limitations of claim 18. Bing et al. also teaches in figures 1, 5-6, 8-9 that the contact portion (see inwards protrusion on upper right portion of inner frame 11, 12) extends in a curved shape from the outer side to the inner side of the inner frame 11, 12, so as to come in contact with a portion at which the recess 21 starts to be recessed, when the door 1 is closed.
Regarding claim 20, Bing et al. teaches the limitations of claim 18. Bing et al. also teaches in figures 1, 8-9 that the outer frame and the inner frame 11, 12 are disposed to cover the recess 21.
Regarding claim 24, Bing et al. teaches the limitations of claim 23. Bing et al. also teaches in figures 5-6 that the contact portion (upper inward protrusions of inner frame 11, 12) along with a hinge unit and a locking unit (see latching unit on right of inner frame 11, 12) provide a three point support for the door 1 with respect to the recess 21.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Bing et al. (CN104975466A) as applied to claim 14 in view of Kwon et al. (US20170121890).
Regarding claim 15, Bing et al. teaches the limitations of claim 14. Bing et al. does not explicitly teach that the outer frame comprises a flat portion having an adhesive groove. Kwon et al. teaches a laundry treating apparatus (see abstract) with an outer frame 1111 having a flat portion having an adhesive groove 1111d configured to receive an adhesive to adhere the front glass 1140 to the outer frame 1111 and a curved portion that extends from an inside of the flat portion toward the outer edge portion of the door window 1120 and having an opening 1111b/1111a therein (see figures 22-23, paragraphs [0160]-[0164]). Since both Bing et al. and Kwon et al. teach laundry treating apparatuses with transparent doors it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that the outer frame in the system by Bing et al. may include adhesive grooves and a curved 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINSAE B AYALEW whose telephone number is (571)270-0256.  The examiner can normally be reached on Monday-Friday, 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.